Given, C. J.
1. appeal-less ' than $ioo: when certmcate must be signed. I. This case comes before this court on certificate of the ]udge trying the same. Appellee moves to dismiss the appeal, because the certificate was not signed at the time of the overruling of the motion for new trial. The certificate shows that the motion was ruled on at ten a. m., when a request was made for a certificate, and that the certificate was signed by the judge at three p. m. of the same day. This is within the rule as several times announced by this court. Fallon v. District Tp. of Johnson, 51 Iowa, 206.
2. ciefaSt“a^ foTm™°g£ui .suing out. II. The judge certifies the following question for the opinion of this court: “Is the trial and determination of an attachment suit in favor plaintiff, upon personal service upon defendant of the pendency of said cause, and in which no defense is made, a good defense as a plea in bar to suit subsequently instituted by the defendant in the attachment suit for' damages for the wrongful suing out of attachment and malicious use of process ? ’ ’ The answer depends upon the grounds upon which it is claimed in this action the attachment was wrongfully sued out. As that does not appear in •the certificate, we are not able to say from the matter certified whether the plea in bar was well pleaded or not.
Affirmed.